DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/21.
Applicant's election with traverse of the restriction in the reply filed on 11/19/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the examiner, that no evidence or explanation was provided, that “the species are independent…” (top of page 8) and does not meet the minimum requirements, and that the dependent claims contain limitations of the non-elected independent claims.  This is not found persuasive because as pointed out in the restriction the groups are searched in different areas and therefore there is a serious burden.  In addition, evidence and an explanation were provided by providing the different classifications, explaining how they were related as combination and subcombination and in that paragraph explaining further how they are distinct, and stating that “the groups are searched in different areas and/or are recognized divergent subject matter”. The examiner did not state that “the species are independent…” as this is directed to an election of species and not to a restriction requirement.  Finally, only independent claims are used for deciding restrictions and therefore the argument depending on dependent claims is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 15-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “an implant system” is vague as it sounds more like a method step and apparatus claims cannot claim connection to the body.  It is suggested to use “an implantable system”.  Similarly, line 2 is vague.  In the claim, “a power manager”, “an operation mode”, “biometric information”, “an energy supply”, “an external energy source” and “a timer” are inferentially included and it is unclear if they are being positively recited or functionally recited.  If the elements are meant to be positively recited, it is suggested to first recite the elements before they are used in a connection in the claim.  In lines 2 and 5, “based on…” is vague and makes the claim incomplete for omitting elements to receive biometric information or an energy supply in order for the system to be “based” on those elements.  In line 3, “based on biometric information…” is vague as it is unclear if this phrase is directed to the operation mode, power manager, or the stimulation signal.  A suggested claim format would be
“An implantable device, comprising:
a sensor to sense biometric information of a user; 
an implantable device configured to generate a stimulation signal, the implantable device having a power manager operating according to an operation mode, the operation mode (?) based on the sensed biometric information; and 
a wake-up device having at least one of a receiver for receiving external energy from an external energy source or a timer for counting a time, the wakeup device configured to switch…”.
In claim 2, “a battery”, “a power saving mode” and “an active mode” are inferentially included.  In line 2, “for operating mode switching” is vague as it is recited in claim 1.  It is unclear if they are the same element or different.  If they are the same then “for the operation mode switching” should be used. Similarly, “energy is supplied” is vague as it is used in claim 1.
In claim 4, line 1, “comprises” should be “further comprises” as the processors are additional elements.  In line 3, “based on…a power consumption…a sleep duration” are inferentially including the power consumption and sleep duration and in order for the sleep mode to be “based on” the consumption and sleep mode, the claim should first set forth an element having the sleep mode and an element to determining the power consumption.
Similarly, in claim 5, “based on a result of comparing a first power consumption to a second power consumption” is inferentially including the comparison and first and second power consumptions and have not provided an element to compare or determine the consumptions.
In claim 6, “an enable signal” is inferentially included and “the counting of the timer value” lacks antecedent basis.  In line 3, “in response…being determined” is vague as no element has been set for determining the operation mode.
In claim 7, “biometric information” is vague as it is used in claim 1.  It is unclear if these are the same element or not.  In line 3, “in response…being determined” is vague.
In claim 8, “an enable signal” is inferentially included and “the active mode” lacks antecedent basis.  In line 3, “based on a count value…has expired” is vague as no element has been set forth to count a value or determine whether a timer has expired.
In claim 9, “an enable signal” is inferentially included.
In claim 10, “based on an energy reception degree” is inferentially including an element to determine the degree.
In claim 15, line 4, “according to an operation mode” is vague as it is unclear what the “according” is referring to, the stimulation signal or the power manager.  Similarly, in line 5, “based on…” is vague as it is unclear if this is referencing the stimulation signal, power manager, or operation mode.  In line 6, “based on…an energy supply through an external energy source…and a count value of a timer” is vague and makes the claim incomplete for omitting a method step to determining when energy has been supplied or counting of a timer in order for the switching to be “based on” these steps.  The method must first set forth steps to perform these functions for the switching to be performed.
In claim 16, “operation mode switching” is vague as claim 15 contains this element/step.  If they are the same, then “the operation mode switching” should be used. In the last line “before the time has expired” lacks antecedent basis for the energy source as claims 15 or 16 do not state this occurs in reference to the energy source.
In claim 19, “biometric information” is vague as it is used in claim 15.  If they are the same, then “the biometric information” should be used.
In claim 21, “the processor” is vague as line 2 uses “one or more processors”.  It is unclear if there is one processor or one or more processors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10, 15, 16, and 21 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maile et al (2007/0250126).  Due to the numerous vague and inferentially included terms, it is unclear what is being positively recited and claimed in the claims.  As best understood by the examiner, Maile meets the claimed limitations as follows.  Maile discloses a satellite implantable device (e.g. 104/204/404, etc.) that has a battery (e.g. 150/250/250, etc.), a power manager (e.g. 158/258/458, etc.), and a wake-up sensor/energy receiving device (e.g. 160/260/460, etc.) that is supplied with energy from an external device or external IMD (e.g. paras. 21, 30, 40, 43, etc.) to enable/switch from a low power/off state to an active state (e.g. paras. 20, 23, 48, 54, 55, etc.) where the satellite IMD senses biometric information and performs stimulation/therapy (e.g. paras. 18, 33, 46, 47, etc.), and also has a timer to enable/switch between sleep and active modes (e.g. paras. 46-55, etc.).  As the satellite of Maile has a sensor and delivers therapeutic stimulation, it does operate according to the biometric information.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Maile, to use the sensed information to operate and/or cause stimulation to be delivered, such as when sensing an arrhythmia and delivering stimulation to treat the arrhythmia, as is well known and common knowledge in the art (mpep 2144), to provide the predictable results of an automated system that can quickly treat any dysfunction sensed by the implantable device to therapeutically treat the patient, such as when sensing an arrhythmia and delivering cardiac stimulation to revert the arrhythmia.
Claims 2, 3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maile et al.  Maile discloses the use of a timer connected to the battery and using different levels of sleep for the device and method, but does not disclose a real time clock connected directly to the battery to count the timer and the sleep mode have a deep sleep state for the power manager and a sleep state for everything except the power manager.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Maile, with a real time clock connected directly to the battery to count the timer and the sleep mode have a deep sleep state for the power manager and a sleep state for everything except the power manager, as is well known and common knowledge in the art, since it would provide the predictable results of using a system clock that actually tracks the true day and time so that data can be stored and analyzed based on the actual time and without needing to determine any clock shifts between devices, and using different levels of sleep states for the method and system to save further energy when system components are not needed, such as the power manager, and to activate the power manager when wake-up signals are detected or different components need activated by the power manager.

Conclusion
The claims are full of vague, indefinite, and inferentially included terms and phrases making the claims difficult to interpret.  Upon correction of the 112b rejections, the claims may further be rejected under 112 a and b and/or rejected under 35 USC 101, or 102 and 103 with new art or art of record and the case made final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        1/24/22